Citation Nr: 0026349	
Decision Date: 09/29/00    Archive Date: 10/04/00

DOCKET NO.  94-45 858	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for protein C 
deficiency, with respiratory failure and chronic bronchitis 
secondary to recurrent pulmonary emboli, currently evaluated 
as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. L. Smith, Counsel
INTRODUCTION

The veteran had active service from April 1969 to December 
1970.

This matter originally came before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  In April 1996, the Board issued a 
decision denying the veteran's claim for an increased rating 
for the service-connected protein C deficiency with 
respiratory disorders as well as his claim for an effective 
date earlier than August 16, 1993, for service connection for 
lower extremity valvular disorder.  He subsequently appealed 
to the United States Court of Appeals of Veterans Claims 
(formerly known as the U.S. Court of Veterans Appeals) 
(hereinafter "Court").  Mr. Gary L. Beaver, Esquire, 
represented him in his appeal to the Court.  The Office of 
General Counsel for VA represented the Secretary of VA in the 
appeal to the Court.  

The parties filed a Joint Motion for Remand in January 1998, 
requesting that the Court vacate the Board decision and 
remand the case to the Board for additional development and 
readjudication.  The Court granted the joint motion later 
that same month.  The case was then returned to the Board for 
compliance with the directives in the Court's order and the 
Joint Motion for Remand.  The Board subsequently remanded the 
case to the RO in November 1998, for additional development.  

In August 1999, the RO granted an earlier effective date of 
December 17, 1991, for the award of disability compensation 
for valvular incompetence of the lower extremities.  The 
veteran and his representative have consistently claimed in 
pleadings before the Court and in his substantive appeal that 
this is the effective date that the veteran was seeking.  
Therefore, the effective date issue will not be addressed 
further, since the August 1999 rating action was a complete 
grant of the benefit sought regarding that issue.  The Board 
will now address only the increased rating issue in this 
decision.  


FINDINGS OF FACT

1.  The veteran's protein C deficiency, with respiratory 
failure and chronic bronchitis secondary to pulmonary emboli, 
is not, over all, shown to have been manifested by more than 
moderate symptoms prior to October 7, 1996 as indicated by 
clinical examination.

2.  The veteran's pulmonary function testing in May 1999 
showed forced vital capacity (FVC) of 68 and FEV1 of 61 
without therapy, as the veteran does not use metered dose 
inhalers.

3.  The veteran's protein C deficiency, with respiratory 
failure and chronic bronchitis secondary to pulmonary emboli, 
results in recurrent pulmonary emboli requiring constant 
Coumadin therapy since 1991.

4.  The regulatory criteria in effect on and after October 7, 
1996, pertaining to respiratory disabilities, are more 
favorable than the rating criteria in effect prior to October 
7, 1996, to the veteran's claim.

5.  The service-connected respiratory disability has not 
rendered the veteran's disability picture unusual or 
exceptional in nature, markedly interfered with employment, 
or required frequent inpatient care as to render impractical 
the application of regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 30 
percent, prior to October 7, 1996, for protein C deficiency, 
with respiratory failure and chronic bronchitis secondary to 
recurrent pulmonary emboli, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 4.20, 
4.21 4.96, and 4.97, Diagnostic Code 6802 (in effect prior to 
October 7, 1996).

2.  The criteria for a 60 percent disability evaluation, but 
no higher, for the period on and after October 7, 1996, for 
protein C deficiency, with respiratory failure and chronic 
bronchitis secondary to recurrent pulmonary emboli, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.7, 4.97, Diagnostic Code 6817, 6832  (effective 
October 7, 1996) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded pursuant to 38 U.S.C.A. § 5107 in that the claim is 
plausible, that is, meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
This finding is based upon the appellant's evidentiary 
assertions that his service-connected disability has 
increased in severity.  See Drosky v. Brown, 10 Vet. App. 
251, 254 (1997) (citing Proscelle v. Derwinski, 1 Vet. App. 
629 (1992)); King v. Brown, 5 Vet. App. 19 (1993).  Once it 
has been determined that a claim is well grounded, VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. § 5107.  The 
Board is satisfied that all relevant facts have been 
developed to the fullest extent possible under the 
circumstances, and that no further assistance is necessary to 
comply with the statutory duty to assist.

Under applicable criteria disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1.  Medical 
evaluation reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be applied if the disability picture more 
nearly approximates the criteria for that rating.  38 C.F.R. 
§ 4.7.  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, as here, the present level of disability 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background

The veteran had an initial episode of pulmonary embolism 
while in service.  Following his discharge from service, the 
veteran was awarded service connection and assigned a 30 
percent rating for restrictive pulmonary defect under 
Diagnostic Code 6699-6600, in a January 1971 rating decision.  
The veteran's service-connected disability was reevaluated in 
February 1975, and the assigned rating was reduced from 30 to 
10 percent for obstructive lung disease under Diagnostic Code 
6699-6802.  This 10 percent rating was continued for many 
years.  

Private medical records, dated April 1987, indicate that the 
veteran was hospitalized for treatment of pulmonary emboli 
located in the branches supplying the left lower lobe.

In December 1991, the veteran submitted a claim for an 
increased rating.

From December 1991 to January 1992, the veteran was 
hospitalized in a VA Medical Center (VAMC) for a chief 
complaint of chest pain.  He was reenrolled in a Coumadin 
clinic.  The final diagnoses were:  right upper lobe 
pulmonary embolism; protein C deficiency; history of 
pulmonary embolus, once in 1972 and in 1987; history of deep 
venous thrombosis; and history of bronchitis.  It was also 
determined during this hospitalization that the veteran's 
recurrent pulmonary emboli, to include the embolism in 
service, were secondary to a protein C deficiency.

Report of VA pulmonary function test (PFT) evaluation 
conducted in February 1992, noted that forced vital capacity 
(FVC) was 67 percent of that predicted.  Forced expiratory 
volume after 1 second (FEV1) was 65 percent of that 
predicted.  These percentages are the results obtained 
without bronchodilator therapy.  Post-bronchodilator tests 
were not done.

Report of VA PFT evaluation, dated April 1992, noted FVC was 
48 percent of that predicted, and FEV1 was 49 percent of that 
predicted.  These percentages represented results without 
bronchodilator therapy.  Again, no post dilator tests were 
conducted.  The examiner noted that these results suggested 
obstructive disease.  It was also noted that there was a 
significant decline in spirometric values compared to results 
from February 1992, and it was recommended that spirometry be 
repeated.

The veteran underwent VA respiratory and hematology 
examinations in April 1992.  He was noted to have a history 
of recurrent pulmonary emboli since age 28 with episodes in 
1970, 1987 and 1991.  History of protein C deficiency first 
being diagnosed in 1989 was also noted.  Subjective 
complaints included dyspnea on minimal exertion, shortness of 
breath (SOB) at 200 feet, a dry cough and "sinus drainage".  
The veteran had a history of cigarette smoking for over 25 
years; he currently smoked five cigarettes a day.  Current 
medications included 5 mg. of Coumadin daily and 25 mg. of 
Elavil daily.  Chest x-ray showed elevated right 
hemidiaphragm which was unchanged since September 1989.  The 
diagnoses from the hematologic examination were protein C 
deficiency, and respiratory failure secondary to recurrent 
pulmonary emboli.  The diagnosis from the respiratory 
examination was dyspnea on exertion secondary to either 
smoking or thromboemboli disease.

The RO initially denied an increased rating in the December 
1991 rating decision.  However, in a subsequent decision, 
dated December 1992, the RO recognized that the veteran's 
service-connected disability included the protein C 
deficiency and assigned an increased rating of 30 percent 
under Diagnostic Code 6699-6802 for "protein C deficiency 
with respiratory failure secondary to recurrent pulmonary 
emboli" (formerly diagnosed as obstructive lung disease).  
The veteran appealed this rating decision.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in August 1993, that his protein C 
deficiency had caused obstructive lung disease as well as 
chronic bronchitis.  He was currently taking five milligrams 
of Coumadin daily which had stopped the blood clots.  He 
could not make it through an eight hour day without at least 
30 to 45 minutes of rest.  He believed that he had decreased 
blood flow within the lung areas and that this caused 
decreased stamina with no reserve capacity.  He further 
testified that he had not been employed for two years.  He 
had attempted to obtain employment but no one would hire him 
when he disclosed he was on Coumadin therapy.

Report of VA PFT evaluation conducted in November 1993, noted 
prebronchodilator FVC was 67 percent of normal, and FEV1 was 
58 percent of normal.  Post bronchodilator therapy, FVC was 
measured at 72 percent normal, and FEV1 at 68 percent normal.  

Report of VA respiratory examination also conducted in 
November 1993, noted subjective complaints of left upper 
chest pain, worse with exercise.  He denied SOB at rest but 
experienced dyspnea on exertion after 500 feet.  He also 
complained of chronic fatigue requiring daily naps since 
December 1991.  He had been taking 5 mg Coumadin daily since 
1991.  He denied hemoptysis but had 20 year history of phlegm 
production.  Clinically, the chest was clear, bilaterally, 
with no rales or wheezes.  There was minimal increase in 
interstitial markings in bases, bilaterally but no acute 
infiltrates.  The examiner reviewed the veteran's prior PFT 
studies and noted that the spirometric curves were suboptimal 
in November 1993, April 1992 and October 1992.  Only the 
February 1992 spirometric curves were acceptable.  It was 
further noted that the veteran refused to have repeat 
testing.  The examiner concluded that current PFT results 
were suggestive of a mild restrictive impairment with no 
evidence of obstruction.  It was further noted that there was 
no change in chest x-rays; and no apparent change in PFT 
results when compared to February 1992 PFT results.  

The VA examiner in November 1993 diagnosed the veteran to 
have:  1) back pain, uncertain etiology - "doubt" secondary 
to pleuritic pain; 2) calf pain; 3) probable restrictive lung 
disease, with notation that additional testing was required; 
4) fatigue - "doubt" secondary to pulmonary etiology; 
however noted that it would require pulmonary exercise stress 
test to rule out; and 5) chronic bronchitis.

The veteran presented testimony at a personal hearing before 
the undersigned member of the Board in August 1995.  He 
stated that he currently had restricted blood flow into his 
lungs as a result of the prior blood clots.  He could never 
stop taking Coumadin.  As a result of this he had no physical 
endurance.  Walking short distances tired him more than 
normal.  He had to take naps during the day to recuperate.  
He had to sit at rest after any activity.  He had been told 
this was because of the limited blood supply to his lungs - 
not the amount of airflow in and out of the lungs.  

VA hospital summary report dated May 1997, indicated that the 
veteran was admitted with dyspnea on exertion and chest pain, 
following a continuous 30 hour car ride from Florida to 
Connecticut.  He was also noted to have a 30 year history of 
smoking one pack of cigarettes per day although he was 
currently wearing a patch. The veteran was noted to be not 
tachycardiac or tachypneic; however, ventilation/profusion 
scan revealed a large pleural based effusion defect 
compatible with pulmonary embolism and a small perfusion 
defect in the right base with significant tapping which was 
not suggestive of pulmonary embolism.  He was admitted for 
anticoagulation with Heparin.  The final diagnosis was 
pulmonary embolism.  Hematology and Interventional Radiology 
was consulted and it was agreed that the current pulmonary 
embolism had been caused by the veteran's prolonged stasis 
during his drive from Florida.  Therefore, it was agreed that 
the veteran could be successfully anticoagulated with 
Coumadin as long as he avoided any trauma or behavior that 
would cause stasis of his lower extremities (such as 30 hour 
car rides).  

Report of VA hospital summary indicates that the veteran was 
admitted for two days in January 1998, for chief complaint of 
left scapular pain and concern about recurrent pulmonary 
embolus.  He denied shortness of breath, hemoptysis, fever or 
chills.  It was noted that the veteran was currently 
unemployed.  His last hospitalization was in 1997 for 
pulmonary embolism and he had been on Coumadin since 1991.  
On examination, there were normal breath sounds, clear to 
auscultation bilaterally.  He was noted to be oxygenating 
well on room air, and showed no signs of dyspnea or shortness 
of breath.  He was not tachycardiac and had no EKG changes 
that would suggest pulmonary embolus.  Chest x-ray showed no 
in filtrate or effusion, no acute disease.  The veteran also 
had a VQ scan for assessment of pulmonary embolus which was 
interpreted as low probability showing a matched defect in 
the left upper lobe not consistent with pulmonary embolus.  
He was observed for 48 hours, but had no episodes of 
hemoptysis, shortness of breath, or arrhythmias.  He did 
continue to complain of left scapula pain, in addition to his 
chronic right scapular pain.  He was discharged to continue 
his pre-hospitalization medications of Coumadin, Percocet, 
and Darvon.

Following the order of the Court in January 1998, and the 
Board's subsequent remand in November 1998, the RO undertook 
further evidentiary development in this case, to include 
scheduling additional medical examinations.  

The VA PFT report dated in May 1999, noted FVC of 68 percent 
predicted and FEV1 of 61 percent predicted.  The technician 
noted that the veteran did not currently use a metered dose 
inhaler (MDI), and had experienced significant increased 
heart rate when asked to use one before; therefore, the tests 
were not performed with use of MDI.  

In May 1999, the veteran was afforded a VA pulmonary 
examination, to include review of chest x-ray and PFT reports 
and other diagnostic tests.  Current medications were noted 
to be 10 mg. of Coumadin per day as well as Percocet and 
Darvon for chronic chest pain.  On physical examination, the 
lungs were clear to auscultation bilaterally.  The examiner 
interpreted the PFT results to show a mild obstructive 
defect.  The examiner concluded that:

This patient has a genetic condition, protein C 
deficiency that predisposes him to forming clots in 
his body. . . .  His chronic chest pain very well 
could be from the multiple pulmonary embolisms that 
he has had ...  As to the discrepancy between the 
patient's symptoms of shortness of breath and his 
pulmonary function tests, the [PFT's] demonstrate 
the patient's ventilatory capacity to breathe, not 
the perfusion site at the equation, so as I cannot 
speak exactly what the perfusion is like because I 
do not have the records, the patient's ventilatory 
site shows a mild obstructive defect should not be 
too incapacitating.  Now it is possible to have 
normal [PFT's] and have a large pulmonary embolism 
that would make you virtually unable to do 
anything.  

The VA pulmonary examiner further indicated that he would be 
willing to add an addendum to the report after other records 
were obtained and reviewed.

A VA radiographic report dated May 1999 indicated that chest 
X-ray showed bibasilar increased opacification likely 
secondary to chronic scarring.  

Report of hematology examination, dated July 1999, indicated 
that the veteran's prior blood clots which caused emboli to 
the lungs resulted in chest wall pain but relatively normal 
PFT studies.  The veteran's shortness of breath was due to 
perfusion defects secondary to the multiple emboli which were 
secondary to the veteran's lower extremity clots,  which in 
turn were secondary to his protein C deficiency.

In December 1999, an addendum to the earlier VA pulmonary 
examination report was received.  The physician indicated 
that he had reviewed additional medical records, to include 
ventilation profusion scan and angiogram.  He also noted that 
there was a documented history of the veteran's noncompliance 
with Coumadin.  He concluded that the veteran's shortness of 
breath was most likely multifactional including multiple 
physical exams, history of smoking deconditioning etc.

On VA examination of the circulation in the lower extremities 
conducted in December 1999, the physician specifically noted 
that the veteran's ambulation was not limited secondary to 
arterial insufficiency and did not appear to be limited due 
to venous insufficiency yet at this point.

Legal Analysis

The veteran contends, in essence, that the severity of his 
protein C deficiency with respiratory failure and chronic 
bronchitis warrants a higher rating than the 30 percent 
disability rating currently assigned.  He argues that his 
continued required use of Coumadin and the reduced capacity 
of his lungs due to prior pulmonary embolisms cause him to 
experience dyspnea on minimal exertion.  He further argues 
that he is required to rest for a prolonged period after any 
exertion in order to recover.  

Initially, it is noted that the veteran is also service-
connected for valvular incompetence of the lower extremities, 
rated as 20 percent disabling.  That disability is not 
currently on appeal before the Board.  Therefore, the Board 
will only address the appropriate disability evaluation of 
the service-connected pulmonary disability.

The veteran's pulmonary disability had been rated for many 
years, by analogy, under the criteria of Diagnostic Code 
6802, for pneumoconiosis, unspecified.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6802 ( in effect prior to October 7, 1996).  
However, during the pendency of the veteran's appeal, the 
regulations pertaining to pulmonary disabilities was amended, 
effective October 7, 1996.  The veteran's pulmonary 
disability is currently rated, by analogy, under the criteria 
of 6832, for pneumoconiosis.  See 38 C.F.R. § 4.97, 
Diagnostic Code 6832 (1999).  During all times relevant to 
this appeal, the disability rating assigned has remained 30 
percent.

Pursuant to VAOPGCPREC 3-2000, where a regulation is amended 
during the pendency of an appeal, the Board must first 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation, and, if it is, the 
Board must apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change, and the prior regulation to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  

In the present case, the Board determines that the new 
criteria are more favorable to the veteran.  The veteran does 
not meet the criteria for a rating greater than 30 percent 
under the old criteria either prior to, or on and after 
October 7, 1996.  However, the veteran does meet the criteria 
for an increased rating, greater than 30 percent under the 
new criteria, effective October 7, 1996.  Thus, the Board 
must apply the old criteria for the period prior to October 
7, 1996; and the new regulatory criteria for the period on 
and after October 7, 1996.  

Prior to October 7, 1996

Under the regulatory criteria in effect prior to October 7, 
1996, the RO had rated the veteran under Diagnostic Code 
6802, for unspecified pneumoconiosis.  Under that code, a 10 
percent evaluation was warranted for pneumoconiosis which was 
definitely symptomatic with pulmonary fibrosis and moderate 
dyspnea on extended exertion.  A 30 percent rating was 
warranted when the disability was moderate, with considerable 
pulmonary fibrosis and moderate dyspnea on slight exertion, 
confirmed by pulmonary function testing.  The next higher 
rating, 60 percent, was warranted for severe disability, with 
extensive fibrosis, and with severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
pulmonary function testing with marked impairment of health.  
A 100 percent schedular rating was to be assigned when the 
disorder was pronounced, with extensive lesions comparable to 
far-advanced pulmonary tuberculosis or pulmonary function 
tests confirming a markedly severe degree of ventilatory 
deficit, and with dyspnea at rest and other evidence of 
severe impairment of bodily vigor producing total incapacity.  
38 C.F.R. § 4.97, Code 6802 (in effect prior to October 7, 
1996).

Comparing the medical evidence of record to the criteria set 
forth in the rating code 6802, the Board finds that the 30 
percent evaluation is the most appropriate.  The medical 
evidence does not show findings which are indicative of any 
more than moderate impairment.  There is no indication in the 
medical evidence of marked impairment of the veteran's 
health, or extensive fibrosis, or severe dyspnea on slight 
exertion with corresponding ventilatory deficit confirmed by 
PFT as required by the next higher rating of 60 percent.  In 
fact, even recent PFT studies are consistent with no more 
than a moderate degree of pulmonary disability.  In addition, 
the clinical and X-ray studies do not show evidence of 
extensive respiratory impairment.  Accordingly, an increased 
rating, greater than 30 percent, is not warranted under the 
rating criteria in effect prior to October 7, 1996.  

On and after October 7, 1996

Although the RO continued to evaluate the veteran's service-
connected pulmonary disability, by analogy, under the rating 
criteria for pneumoconiosis, the Board finds that the newly 
created Diagnostic Code 6817, for pulmonary vascular disease, 
is more appropriate to the veteran's actual symptomatology.  
38 C.F.R. § 4.97, Diagnostic Code 6817 (effective as of 
October 7 1996).  

Under that rating code, a 30 percent rating is warranted for 
symptomatic pulmonary vascular disease, following resolution 
of acute pulmonary embolism.  A 60 percent rating is 
warranted for chronic pulmonary thromboembolism requiring 
anticoagulant therapy, or; following inferior vena cava 
surgery without evidence of pulmonary hypertension or right 
ventricular dysfunction.  A 100 percent rating is to be 
assigned for primary pulmonary hypertension, or; chronic 
pulmonary thromboembolism with evidence of pulmonary 
hypertension, right ventricular hypertrophy, or cor 
pulmonale, or; pulmonary hypertension secondary to other 
obstructive disease of pulmonary arteries or veins with 
evidence of right ventricular hypertrophy or cor pulmonale.  
38 C.F.R. § 4.97, Code 6817 (1999).

Under this criteria, the Board finds that the veteran is 
entitled to an increased rating of 60 percent, but no higher, 
for his service-connected protein C deficiency with 
respiratory failure and chronic bronchitis secondary to 
recurrent pulmonary emboli.  It is noted that the veteran was 
last hospitalized for pulmonary emboli in 1997, and he has 
been on Coumadin therapy since 1991.  In addition, his 
current complaints of fatigue and shortness of breath with 
exertion have been attributed to his history of pulmonary 
emboli.  Furthermore, there is medical evidence of record 
that he will continue to require anticoagulant therapy for 
the rest of his life to prevent additional pulmonary 
embolism.  Thus, the Board finds that the veteran's symptoms 
clearly meet the criteria for a 60 percent rating under the 
current Diagnostic Code 6817 (in effect since October 7, 
1996).  However, the Board further finds that the veteran is 
not entitled to an increased rating, greater than 60 percent, 
in that his symptoms are not more analogous to the criteria 
for a 100 percent rating.  Specifically, it is noted that he 
has not been diagnosed to have primary pulmonary 
hypertension.  There is also no medical evidence of right 
ventricular hypertrophy or cor pulmonale.  

Therefore, the Board concludes that the veteran's claim for 
an increased rating of 60 percent, effective on and after 
October 7, 1996, should be granted.

Finally, the Board notes that pursuant to 38 C.F.R. § 
3.321(b)(1), an extraschedular rating is in order where there 
exists such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  However, the record does not reflect 
frequent or prolonged periods of hospitalization because of 
the appellant's service-connected respiratory disability, and 
there is no showing that this service connected condition has 
significantly interfered with the appellant's employment 
status.  Thus, the record does not present an exceptional 
case where the current assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting the disability evaluation itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

An increased rating, greater than 30 percent, prior to 
October 7, 1996, is denied.
An increased rating of 60 percent, but no higher, effective 
on and after October 7, 1996, is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 


- 15 -




- 1 -


